DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both industrial equipment (paragraph 46, line 2) and method block 1 (paragraph 80, line 3).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: extension 65 (paragraph 54, line 10).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 11 – drawing element 100`.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 46, line 2 and paragraph 80, line 3 - reference character “100” has been used to designate both industrial equipment (paragraph 46, line 2) and method block 1 (paragraph 80, line 3).
Paragraph 46, line 8 – replace “pin 24” with --pin 64--.
Paragraph 46, line 10 – replace “pin 24” with --pin 64--.
Paragraph 48, line 4 – replace “handle 40” with --handle 30--.
Paragraph 54, line 1 – replace “unit 12” with --unit 60--.
Paragraph 54, line 2 – replace “unit 12” with --unit 60--.
Paragraph 54, line 10 – the following reference sign is mentioned in the description but now shown in the drawings: extension 65.
Paragraph 61, line 3 - replace “couplings 24” with --couplings 24`--.
Paragraph 61, line 3 - replace “unit 60” with --unit 60`--.
Paragraph 61, line 3 - replace “body 62” with --body 62`--.
Paragraph 61, line 3 - replace “pin 64” with --pin 64`--.
Paragraph 61, line 4 - replace “couplings 61” with --couplings 61`--.
Paragraph 71, line 8 - replace “second” with --first--.
Paragraph 79, line 8 - replace “8 and 9” with --10 and 11--.
Paragraph 80, line 2 - replace “unit 60`” with --unit 60--.
Paragraph 80, line 3 - replace “unit 20`” with --unit 20--.
Paragraph 80, line 4 - replace “unit 20`” with --unit 20--.
Paragraph 80, line 5 - replace “unit 60`” with --unit 60--.
Paragraph 82, line 4 - replace “unit 20`” with --unit 20--.
Paragraph 82, line 4 - replace “unit 60`” with --unit 60--.
Paragraph 83, line 4 - replace “unit 20`” with --unit 20--.
Paragraph 83, lines 4-5 - replace “unit 60`” with --unit 60--.
Paragraph 83, line 7 - replace “unit 60`” with --unit 60--.
Paragraph 83, line 8 - replace “handle 40” with --handle 30--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 10 – add --and-- after “position;”.
Line 13 - add --wherein-- before “in the first position”.
Line 14 – add --and-- after “unit;”.
Line 15 - add --wherein-- before “in the second position”.
Correction is required.

Claim 8 is objected to because of the following informalities:
Line 15 - add --wherein-- before “in the first position”.
Line 18 - add --wherein-- before “in the second position”.


Claim 13 is objected to because of the following informalities:  Line 11 - delete “the one or more” before “first”.
Correction is required.

Claim 16 is objected to because of the following informalities:  Line 3 - delete “one or more” before “first”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunklinger German Patent No. DE 10 2016 004 069 A1.


a tool unit (at T2) operatively connected to the industrial equipment, the tool unit comprising:
a latching pin (at G2); and
one or more first utility couplings (at A2, A2, A2); and
a coupling unit (at T1) comprising:
a body (body of T1) with a front face (front face of T1 facing T2);
one or more second utility couplings (at A1, A1, A1);
a handle (at H, H1) pivotally connected to the body and movable between a first position (at Figure 2) and a second position (at Figure 4);
a cam member (at L2) movably attached to the body (body of T1) and the handle (at H), the cam member comprising a receptacle (at M2);
in the first position (at Figure 2), the cam member is aligned at a first angle relative to the front face of the body to position the receptacle away from the latching pin of the tool unit;
in the second position (at Figure 4), the cam member is aligned at a second angle relative to the front face of the body that is different than the first angle to engage the receptacle with the latching pin of the tool unit and to couple together the one or more first and second utility couplings to pass the utilities to the industrial equipment.

With regard to claim 2, Hunklinger discloses a connector (at L1) on the body that contacts (via guide wall M1a) against a first surface (surface of L2 at G3 – see translation paragraph 39 lines 349-350) on the cam member and with the first surface having a non-linear 

With regard to claim 6, Hunklinger discloses wherein the receptacle (at M2) of the cam member (at L2) is positioned outward beyond the front face of the body (see Figure 1) and a connector (at H) that pivotally connects the handle to the body (see translation paragraph 40 lines 354-355) is positioned inward of the front face of the body (front face of T1 facing T2).

With regard to claim 7, Hunklinger discloses wherein the handle (at H1) is in an overlapping position with the tool unit (at T2) in the second position (as seen in Figure 4, where the handle overlaps as the handle is rotated clockwise).

With regard to claim 8, Hunklinger discloses a utility coupler operative to provide one or more utilities to industrial equipment, the utility coupler comprising:
a tool unit (at T2) operatively connected to the industrial equipment, the tool unit comprising:
a first body (body of T2);
a latching pin (at G2) attached to the first body; and
one or more first utility couplings (at A2, A2, A2);
a coupling unit (at T1) comprising:
a second body (body of T1);

a handle (at H1) pivotally connected to the second body (via H) and also connected to the cam member (at L2), the handle movable between a first position (at Figure 2) and a second position (at Figure 4); and
one or more second utility couplings (at A1, A1, A1) operative to mate with the first utility couplings;
in the first position (at Figure 2), the cam member (at L2) extends outward beyond the second body by a first distance and is aligned at a first angle relative to the second body to position the receptacle away from the latching pin of the tool unit; and
in the second position (at Figure 4), the cam member extends outward beyond the second body by a second distance that is smaller than the first distance and is aligned at a second angle relative to the second body that is different than the first angle to engage the receptacle with the latching pin of the tool unit and with the one or more first and second utility couplings being coupled together to pass the one or more utilities to the industrial equipment.

With regard to claim 9, Hunklinger discloses 
the second body (body of T1) comprising a front face (front face of T1 facing T2);
the receptacle (at M2) being positioned on a first side (side of T1 facing T2) of the front face in both the first and second positions; and
the handle (at H, H1) being pivotally connected (see translation paragraph 40 lines 354-355) to the second body (body of T1) at a pivot that is positioned on an opposing second side of the front face (side of T1 facing H1).

With regard to claim 13, Hunklinger discloses a method of supplying utilities to industrial equipment that is operatively connected to a tool unit, the method comprising:
positioning a coupling unit (at T1) at the tool unit (at T2) while a handle (at H1) of the coupling unit is in a first position that locates a cam member (at L2) of the coupling unit that is connected to the handle (via H) in a first angular position away from a latching pin of the tool unit (see Figure 2);
pivoting the handle and moving a first section of a surface (surface of L2 at G3 – see translation paragraph 39 lines 349-350) on the cam member along a connector (at L1) and moving the cam member towards the latching pin to a second angular position and engaging the latching pin (see Figure 3); and
pivoting the handle and moving a second section of the surface along the connector and linearly moving the cam member and engaging second utility couplings on the coupling unit with the one or more first utility couplings of the tool unit (see Figures 4-5).

With regard to claim 14, Hunklinger discloses pivoting the handle (at H1) a first amount (see Figure 3) and moving the first section of the surface along the connector and then pivoting the handle an additional second amount (see Figure 4) and linearly moving the cam member (at L2).

With regard to claim 15, Hunklinger discloses maintaining the cam member (at L2) at the second angular position while moving a second section of the surface along the connector and 

With regard to claim 18, Hunklinger discloses pivoting the handle (at H1) to a closed position with the first and second utility couplings engaging together (see Figure 5) and abutting together ends of first and second members of the handle and preventing the handle from moving from the closed position back towards an open position (where the H1 meets H in the closed position and the first and second utility couplings are engaged).

With regard to claim 19, Hunklinger discloses pivoting the handle (at H1) a first amount and pivoting the cam member to the second angular position (see Figure 3) that engages the latching pin (at L2) prior to pivoting the handle an additional second amount that linearly moves the cam member and engages the first and second utility couplings (see Figures 4-5).

With regard to claim 20, Hunklinger discloses wherein moving the handle (at H1) comprises pivoting the handle about a pivot (pivot at H) that is positioned on a first side of a face (face of T1 facing T2) of the coupling unit and maintaining the receptacle (at M2) of the cam member (at L2) on an opposing side of the face (face of T1 facing H1) of the coupling unit.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al U.S. Patent No. 969,019.


a tool unit (at A) operatively connected to the industrial equipment, the tool unit comprising:
a latching pin (pin on A in receptacle 4 – see Figures 1 and 3); and
one or more first utility couplings (utility coupling thru A); and
a coupling unit (at B) comprising:
a body (body of B) with a front face (front face of B facing A – see Figure 3);
one or more second utility couplings (utility coupling thru B);
a handle (at 3, 6) pivotally connected to the body (at 5, lines 51-52) and movable between a first position (at Figure 3) and a second position (at Figure 1);
a cam member (at 2) movably attached to the body (at 8) and the handle (at 8), the cam member comprising a receptacle (at 4);
in the first position (at Figure 3), the cam member is aligned at a first angle relative to the front face of the body to position the receptacle away from the latching pin of the tool unit;
in the second position (at Figure 1), the cam member is aligned at a second angle relative to the front face of the body that is different than the first angle to engage the receptacle with the latching pin of the tool unit and to couple together the one or more first and second utility couplings to pass the utilities to the industrial equipment.

With regard to claim 4, Wilson et al disclose wherein the handle comprises a plurality of rigid members (at 3, 6) that are pivotally connected together (6 pivots relative to 3 around fulcrum 7, lines 42-48).

With regard to claim 5, Wilson et al disclose wherein the plurality of rigid members comprises first (at 3) and second (at 6) rigid members with contact surfaces that are spaced apart in the first position (at Figure 3 where 3 and 6 are separated) and that abut together in the second position (at Figures 1-2 where 6 abuts 3) to prevent movement of the handle from the second position to the first position.

With regard to claim 6, Wilson et al disclose wherein the receptacle (at 4) of the cam member (at 2) is positioned outward beyond the front face of the body (front face of B facing A – see Figure 3) and a connector (at 5) that pivotally connects the handle to the body  is positioned inward of the front face of the body.

Allowable Subject Matter
Claims 3, 10-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 3, the prior art of record does not teach or suggest wherein the connector is a first connector and the first surface is formed within a first slot, and further comprising a second connector on the body that extends through a second slot in the cam member, the second slot having a second surface that is straight and having a shorter length than the first surface in combination with the utility coupler of claims 1 and 2.



With regard to claim 12, the prior art of record does not teach or suggest wherein the handle comprises a plurality of rigid members that are pivotally connected together in combination with the utility coupler of claim 8.

With regard to claim 16, the prior art of record does not teach or suggest wherein linearly moving the cam member comprises retracting the cam member into the coupling unit and pulling the tool unit into engagement with the coupling unit and engaging the one or more first and second utility couplings in combination with the method of claim 13.

With regard to claim 17, the prior art of record does not teach or suggest wherein the surface is positioned within a slot in combination with the method of claim 13.

Conclusion
Roos, Holton et al, Casey, Wilson et al, Heininger, Emmert ‘128, Danelli ‘808, Danelli ‘511, Ransford, Wolf, Knuthson, Asam, and Emmert ‘742 are being cited to show other examples of utility couplers with a tool unit, a coupling unit, a handle and a cam member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679